     Case 8:19-cv-01966-JLS-DFM Document 1 Filed 10/16/19 Page 1 of 7 Page ID #:1




1    Matthew A. Rosenthal (SBN 279334)
     matt@westgatelaw.com
2    Westgate Law
     16444 Paramount Blvd., Suite 205
3    Paramount, CA 90723
     Tel: (818) 200-1497
4    Fax: (818) 574-6022
     Attorneys for Plaintiff,
5    JANET JENSEN
6
                   IN THE UNITED STATES DISTRICT COURT
7                    CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION
8

9
     JANET JENSEN,                        ) Case No.: 8:19-cv-1966
10                                        )
                                          ) COMPLAINT
11              Plaintiff.                )
                                          )   1. Violations of the Telephone
12        v.                              )      Consumer Protection Act, 47
                                          )      U.S.C. § 227
13                                        )   2. Violations of the Rosenthal
     CHASE BANK USA, N.A.                 )      Fair Debt Collection Practices
14                                        )      Act, Cal. Civ. Code §1788
                                          )
15              Defendant.                )
                                          )
16

17        JANET JENSEN (Plaintiff), by her attorneys, WESTGATE LAW, alleges
18   the following against CHASE BANK USA, N.A. (Defendant):
19                                INTRODUCTION
20     1. Count I of Plaintiff’s Complaint is based on the Telephone Consumer
21        Protection Act, 28 U.S.C. § 227 et seq. (TCPA).
22     2. Count II of the Plaintiff’s Complaint is based on the Rosenthal Fair Debt
23        Collection Practices Act, Cal. Civ. Code §1788 et seq. (RFDCPA).
24

25




                                       COMPLAINT
                                          -1-
     Case 8:19-cv-01966-JLS-DFM Document 1 Filed 10/16/19 Page 2 of 7 Page ID #:2




                             JURISDICTION AND VENUE
1
       3. Jurisdiction of this Court over Plaintiff’s Complaint arises pursuant arises
2
          pursuant to 28 U.S.C. § 1331 as Plaintiff’s claims arise under the laws of the
3
          United States, and this Court maintains supplemental jurisdiction over the
4
          state law claims alleged herein.
5
       4. Defendant conducts business in the State of California thereby establishing
6
          personal jurisdiction.
7
       5. Venue is proper pursuant to 28 U.S.C. § 1391(b) because the acts and
8
          transactions alleged in this Complaint occurred here, Plaintiff resides here,
9
          and Defendant transacts business here.
10
                                           PARTIES
11
       6. Plaintiff is a natural person residing in Orange County, California. Plaintiff is
12
          a natural person from whom a debt collector seeks to collect a consumer debt
13
          which is due and owing or alleged to be due and owing.
14
       7. Defendant is a business entity with a principal place of business in
15
          Wilmington, Delaware. Defendant regularly, on behalf of itself or others,
16
          engages in debt collection throughout the state of California.
17
       8. Defendant acted through its agents, employees, officers, members, directors,
18
          heirs, successors, assigns, principals, trustees, sureties, subrogees,
19
          representatives, and insurers.
20
                              FACTUAL ALLEGATIONS
21
       9. In 2019, and specifically within one (1) year prior to the commencement of
22
          the present action, Defendant contacted Plaintiff to collect money, property
23
          or their equivalent, due or owing or alleged to be due or owing.
24
       10.Plaintiff’s alleged debt arises from transactions for personal, family, and
25




                                           COMPLAINT
                                              -2-
     Case 8:19-cv-01966-JLS-DFM Document 1 Filed 10/16/19 Page 3 of 7 Page ID #:3




1         household purposes made on a consumer credit accounts issued by
2         Defendant.
3      11.In 2019, and specifically within one (1) year prior to the commencement of
4         the present action, Defendant constantly and continuously placed collection
5         calls to Plaintiff at Plaintiff’s cellular telephone number ending in 9187.
6      12.Defendant placed collection calls from numbers including, but not limited to,
7         (407) 732-2416, (210) 520-6400, (847) 426-9154, (847) 488-2001, (813)
8         372-1900, and (602) 221-1003.
9      13.On multiple occasions in June 2019 and July 2019, Plaintiff orally requested
10        that Defendant cease calling.
11     14.Despite Plaintiff’s repeated requests to cease calling, Defendant
12        communicated with Plaintiff with such frequency as to be unreasonable under
13        the circumstances by placing multiple calls per day to Plaintiff’s cellular
14        telephone on a daily basis.
15     15.Upon information and belief, Plaintiff alleged that Defendant placed
16        approximately sixty (60) autodialed collection calls to Plaintiff’s cellular
17        telephone despite Plaintiff’s repeated requests to cease.
18     16.At all times relevant to this action, while conducting business in California,
19        Defendant has been subject to, and required to abide by, the laws of the
20        United States, which included the TCPA and its related regulations that are
21        set forth at 47 C.F.R. § 64.1200 (“TCPA Regulations”), as well as the
22        opinions, regulations and orders issued by the courts and the FCC
23        implementing, interpreting and enforcing the TCPA and the TCPA
24        regulations.
25     17.At all times relevant to this action, Defendant owned, operated and or



                                          COMPLAINT
                                             -3-
     Case 8:19-cv-01966-JLS-DFM Document 1 Filed 10/16/19 Page 4 of 7 Page ID #:4




1         controlled an “automatic telephone dialing system” as defined by TCPA 47
2         U.S.C.    §   227(a)(1)     that     originated,   routed   and/or   terminated
3         telecommunications.
4      18.Within four years prior to the filing of this action, Defendant called Plaintiff
5         at Plaintiff’s cellular telephone using equipment which has the capacity to
6         store or produce telephone numbers to be called, using random or sequential
7         number generator and to dial such numbers, also known as an “automatic
8         telephone dialing system” as defined by TCPA 47 U.S.C. § 227(a)(1)(A) and
9         (B).
10     19.Within four years prior to the filing of this action, Defendant called Plaintiff
11        at Plaintiff’s cellular telephone using an artificial or prerecorded voice.
12     20.Defendant never received Plaintiff’s consent to call Plaintiff on Plaintiff’s
13        cellular telephone using an “automatic telephone dialing system” or an
14        “artificial or prerecorded voice” as defined in 47 U.S.C. § 227 (a)(1).
15     21.Even assuming arguendo that Defendant did have consent to call Plaintiff on
16        Plaintiff’s cellular telephone using an ATDS, that consent was subsequently
17        revoked by Plaintiff on multiple occasions.
18     22.At no time have Plaintiff and Defendant had an “established business
19        relationship” as defined by 47 U.S.C. § 227(a)(2).
20     23.Defendant is not a tax exempt nonprofit organization.
21     24.Defendant’s violation of the TCPA was willful because Defendant continued
22
          to place repeated and continuous phone calls to Plaintiff despite Plaintiff’s
          clear requests to cease.
23

24

25




                                             COMPLAINT
                                                -4-
     Case 8:19-cv-01966-JLS-DFM Document 1 Filed 10/16/19 Page 5 of 7 Page ID #:5




                                FIRST CAUSE OF ACTION
1
                          (Violations of the TCPA, 47 U.S.C. § 227)
2
       25.Plaintiff incorporates by reference the above paragraphs of this Complaint as
3
          though fully stated herein.
4      26. Defendant violated the TCPA. Defendant’s violations include, but are not
5         limited to the following
6         (a)    Within four years prior to the filing of this action, on multiple
7                occasions, Defendant violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii)

8
                 which states in pertinent part, “It shall be unlawful for any person
                 within the United States . . . to make any call (other than a call made
9
                 for emergency purposes or made with the prior express consent of the
10
                 called party) using any automatic telephone dialing system or an
11
                 artificial or prerecorded voice — to any telephone number assigned to
12               a . . . cellular telephone service . . . or any service for which the called
13               party is charged for the call.
14        (b)    Within four years prior to the filing of this action, on multiple
15               occasions, Defendant willfully and/or knowingly contacted Plaintiff at
                 Plaintiff’s cellular telephone using an artificial prerecorded voice or an
16
                 automatic telephone dialing system and as such, Defendant knowing
17
                 and/or willfully violated the TCPA.
18
       27.As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is entitled
19
          to an award of five hundred dollars ($500.00) in statutory damages, for each
20        and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds
21        that Defendant knowingly and/or willfully violated the TCPA, Plaintiff is
22        entitled to an award of one thousand five hundred dollars ($1,500.00), for each
23
          and every violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
          227(b)(3)(C).
24
       28.Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in
25
          the future.



                                          COMPLAINT
                                             -5-
     Case 8:19-cv-01966-JLS-DFM Document 1 Filed 10/16/19 Page 6 of 7 Page ID #:6




1                           SECOND CAUSE OF ACTION
2       (Violations of the Rosenthal Fair Debt Collection Practices Act, Cal. Civ.
3
                                          Code §1788)

4
        29.Plaintiff repeats and realleges the allegations in Count I of Plaintiff’s

5
           Complaint as the allegations in Count II of Plaintiff’s Complaint.

6
        30.Defendant violated the RFDCPA based on the following:

7
                 a. Defendant violated §1788.11(d) of the RFDCPA by causing a

8
                   telephone to ring repeatedly or continuously to annoy the person

9
                   called;

10
                 b. Defendant violated §1788.11(e) of the RFDCPA by communicating,

11
                   by telephone or in person, with the debtor with such frequency as to be

12
                   unreasonable and to constitute an harassment to the debtor under the

13
                   circumstances;

14
                 c. Defendant violated §1788.17 of the RFDCPA by continuously failing

15
                   to comply with the statutory regulations contained within the FDCPA,

16
                   15 U.S.C. § 1692.

17                          PRAYER FOR RELIEF
18         WHEREFORE, Plaintiff respectfully requests that judgment be entered
     against Defendant for the following:
19
            (a)    An injunction prohibiting Defendant from contacting Plaintiff on
20
                   Plaintiff’s cellular telephone using an automated dialing system
21
                   pursuant to 47 U.S.C. § 227(b)(3)(A); and
22
           (b)     As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1), Plaintiff
23                 is entitled to and requests five hundred dollars ($500.00) in statutory
24                 damages, for each and every violation, pursuant to 47 U.S.C. §
25                 227(b)(3)(B); and




                                            COMPLAINT
                                               -6-
     Case 8:19-cv-01966-JLS-DFM Document 1 Filed 10/16/19 Page 7 of 7 Page ID #:7




1          (c)   As a result of Defendant’s willful and/or knowing violations of 47
2
                 U.S.C. § 227(b)(1), Plaintiff is entitled to and requests treble damages,
                 as provided by statute, up to one thousand five hundred dollars
3
                 ($1,500.00), for each and every violation pursuant to 47 U.S.C. §
4
                 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C); and
5
           (d)   Statutory damages of $1000.00 pursuant to the Rosenthal Fair Debt
6
                 Collection Practices Act, Cal. Civ. Code §1788.30(b); and
7
           (e)   Costs and reasonable attorneys’ fees pursuant to the Rosenthal Fair
8
                 Debt Collection Practices Act, Cal. Civ Code § 1788.30(c); and
9
           (f)   Awarding Plaintiff any pre-judgment and post-judgment interest as
10
                 may be allowed under the law; and
11
           (g)   For such other and further relief as the Court may deem just and proper.
12

13   Date: October 16, 2019                RESPECTFULLY SUBMITTED,
14                                         By:/s/ Matthew A. Rosenthal
                                                  Matthew A. Rosenthal
15                                                Attorney for Plaintiff,
                                                  JANET JENSEN
16

17

18

19

20

21

22

23

24

25




                                         COMPLAINT
                                            -7-
